DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Status of Application
Applicant’s amendments filed on 02/25/2021 have been entered.
Claims 16, 18, 20-22, 24, 25, and 27-32 are currently pending.
Claims 27-30 have been withdrawn.
Claim 16 has been amended. 
Claim Rejections - 35 USC § 103
Claims 16, 20-22 and 24 are rejected under 35 U.S.C. 103 for being unpatentable over Okunaka (US 2016/0009054) in view of Siedel et al. (US 2003/0153658) and Niessner et al. (US 2018/0094122).
Regarding Claim 16, Okunaka teaches a multilayer composite material (Abstract) comprising a three ply layup, where the plies are superimposed and face-to-face. (Claim 14 of Okunaka; Fig. 1). Okunaka teaches there are two outer plies and at least one inner ply (Claim 14 
Okunaka teaches the inner plies have substantially the same orientation (Paragraph 0025, 0081-0082; Fig. 1) Okunaka teaches orientation of the inner ply to the outer ply is orthogonal, or 85-95 degrees. (Paragraph 0025, 0082). This overlaps the claimed range of 30 to 90 degrees. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Okunaka teaches the fiber volume of the outer plies are 25 to 65 vol%. (Paragraph 0057). This overlaps the claimed range of 30 to 50 vol%. Okunaka teaches the fiber volume of the inner ply can be 25 to 65 vol%. (Paragraph 0071). This overlaps the claimed range of 40 to 60 vol%. This allows the outer plies to have a lower volume content than the inner ply. In addition, Okunaka teaches producing outer plies with 45 fiber vol% and an inner ply of 48 vol%. (Paragraph 0133-0134; Table 3). Thus, it would have been obvious to use those fiber vol% in the at least three-ply composite. 
Okunaka teaches thickness of each inner ply is 50 to 300 microns. (Paragraph 0071) Okunaka teaches the thickness of the each of the outer ply is 50 to 300 microns (Paragraph 0057). This create a thickness ratio that lies in or overlaps the claimed thickness ratio of the two outer plies to the sum of all the inner plies of 0.3 to 0.65. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Okunaka does not specifically teach he surface of the outer plies have one of the claimed waviness properties or the composition of the polycarbonate. Okunaka teaches a fire-resistant polycarbonate with phosphorous can be used. (Paragraph 0133) 
Siedel teaches a polycarbonate containing phosphorous that can be loaded with carbon fiber (Paragraph 0114; Abstract) Siedel teaches the polycarbonate is produced based on a diphenol, such as BPA, and phosgene. (Paragraph 0020).  Siedel teaches this phosphorus composition is suitable as fire retardant polycarbonate and offers physical property advantages. (Paragraph 0002). Thus, as Okunka teaches a fire-resistant polycarbonate is desirable and Siedel teaches a fire-resistant polycarbonate with good properties and able to take carbon fibers, it would have been obvious to one with ordinary skill in the art to use the polycarbonate of Siedel in the composite of Okunka. 
Niessner teaches a fiber composite material (Abstract) and states a total waviness (Wt) of 30 microns or below is desired for the outer surface of the composite. (Paragraph 0049). This overlaps the claimed range of less than 60 microns. Niessner teaches that lower waviness leads to smooth surfaces, which leads to better visual properties and a more attractive product (Paragraph 0009, 0085-0086). Thus, as Niessner teaches the claimed total waviness provides for a more attractive product, it would have been obvious to one with ordinary skill in the art to set the waviness of the outer surface, the outer plies, of Okunaka to the claimed total waviness to create a more attractive product. 
Regarding Claim 20, Okunaka teaches the three plies are arranged in a substantially symmetrical fashion, where the outer plies have a substantial identical construction from a 
Regarding Claim 21, Okunaka teaches thickness of each inner ply is 50 to 300 microns. (Paragraph 0071) Okunaka teaches the thickness of the each of the outer ply is 50 to 300 microns (Paragraph 0057). For a three-ply composite, the thickness would be 150 to 900 microns. This overlaps the claimed range of 0.5 to 2 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 22, Okunaka teaches thickness of each inner ply is 50 to 300 microns. (Paragraph 0071) Okunaka teaches the thickness of the each of the outer ply is 50 to 300 microns (Paragraph 0057). This create a thickness ratio that lies in or overlaps the claimed thickness ratio of the two outer plies to the sum of all the inner plies of 0.38 to 0.55. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 24, Okunaka teaches orientation of the inner ply to the outer ply is orthogonal, or 85-95 degrees. (Paragraph 0025, 0082).

Claim 18 is rejected under 35 U.S.C. 103 for being unpatentable over Okunaka, Siedel and Niessner as applied in Claim 16, in further view of Borger (US 2014/0050862).
Regarding Claim 18, 
Okunaka does not teach the specific method of forming the plies.
Borger teaches creating plies (tape) (Paragraph 0046) by applying molten polycarbonate (Paragraph 0056) onto a raw fiber band preheat to above the melting point, higher than the glass transition temperature of the polycarbonate, where the applying of the resin is under the application of pressure-shear vibration. (Claim 1 of Borger). Borger teaches this method improves impregnation of the resin into fiber at the lowest production cost. (Abstract).
Thus, as Borger teaches the claimed method of making the plies allows for better impregnation at a lower cost, it would have been obvious to make the plies of Okunaka using the method of Borger.

Claims 25 and 31 are rejected under 35 U.S.C. 103 for being unpatentable over Okunaka, Siedel and Niessner as applied in Claim 16, in further view of Weerd et al.
Regarding Claim 25, Okunaka teaches the claimed composite but does not teach the composite essentially has no voids.
Weerd teaches a multilayer composite comprising plies of endless unidirectional fiber and polycarbonate. (Abstract; Paragraph 0016, 0086, 0095). Weerd teaches the void content of this multilayer composite should be substantially free of voids or less than 5, 4, 3, 2, 1 vol%. (Paragraph 0091). Weerd teaches voids render the composite weak and susceptible to breakage and cracking of the composite. (Paragraph 0067). Therefore, it would be obvious to one with ordinary skill in the art to have essentially no voids to improve the strength of the resulting composite.
Thus, as Weerd teaches having essentially no voids makes the composite stronger, it would have been obvious to one with ordinary skill in the art to have the composite of Okunaka to also be essentially void free to improve the strength of the resulting composite. 
Regarding Claim 31, Okunaka teaches at least one inner ply, which overlaps the claimed range of 6 fiber plies. (Claim 15 of Okunaka). Okunaka teaches thickness of each inner ply is 50 to 300 microns. (Paragraph 0071) Okunaka teaches the thickness of the each of the outer ply is 50 to 300 microns (Paragraph 0057). This create a thickness ratio that lies in or overlaps the claimed thickness ratio of the two outer plies to the sum of all the inner plies of 0.3 to 0.65. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05). Okunaka teaches there are two outer plies and at least one inner ply (Claim 14 and 15 of Okunaka). Okunaka teaches the plies comprise carbon endless unidirectionally aligned fibers. (Paragraph 0010, 0052, 0059-0060).
Okunaka teaches the claimed composite but does not teach the composite essentially has no voids.
Weerd teaches a multilayer composite comprising plies of endless unidirectional fiber and polycarbonate. (Abstract; Paragraph 0016, 0086, 0095). Weerd teaches the void content of this multilayer composite should be substantially free of voids or less than 5, 4, 3, 2, 1 vol%. (Paragraph 0091). Weerd teaches voids render the composite weak and susceptible to breakage and cracking of the composite. (Paragraph 0067). Therefore, it would be obvious to one with ordinary skill in the art to have essentially no voids to improve the strength of the resulting composite.
Thus, as Weerd teaches having essentially no voids makes the composite stronger, it would have been obvious to one with ordinary skill in the art to have the composite of Okunaka to also be essentially void free to improve the strength of the resulting composite. 

Claim 32 is rejected under 35 U.S.C. 103 for being unpatentable over Okunaka,  Siedel, Niessner, and Weerd as applied in Claim 31 above, in further view of Borger.
Regarding Claim 32, Okunaka teaches the resin applied to the fiber to form plies is polycarbonate, homopolymer or copolymer. (Paragraph 0055, 0068).  Okunaka teaches dispersing the fibers in the resin. (Paragraph 0056, 0070)
Okunaka does not teach the specific method of forming the plies.
Borger teaches creating plies (tape) (Paragraph 0046) by applying molten polycarbonate (Paragraph 0056) onto a raw fiber band preheat to above the melting point, higher than the glass transition temperature of the polycarbonate, where the applying of the resin is under the application of pressure-shear vibration. (Claim 1 of Borger). Borger teaches this method improves impregnation of the resin into fiber at the lowest production cost. (Abstract).
Thus, as Borger teaches the claimed method of making the plies allows for better impregnation at a lower cost, it would have been obvious to make the plies of Okunaka using the method of Borger.
Okunaka, Siedel, Niessner, Weerd and Borger do not teach the claimed elastic moduli.
However, as Okunaka, Siedel, Niessner, Weerd and Borger teach the same structure and process of making, then the combination of Okunaka, Siedel, Niessner, Weerd, and Borger would inherently teach the same product including the same physical properties such as the In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977). Furthermore, Applicant states these properties are an inherent result of the arrangement of the types of resin. 
Response to Arguments
Applicant’s arguments have been fully considered. 
Applicant argues there is unexpected results with regard to the thickness ratio of 0.3 to 0.65. However, the claims are not commensurate in scope with data provided. First, the range is 0.3 to 0.65. However, the data in Table 3 only show the ranges of 0.64 and 0.58 show the claimed unexpected result. The data does not show the claimed range down to 0.3. Applicant argues the one with ordinary skill in the art would have recognized the benefits down to 0.3. This argument is found unpersuasive, as an unexpected result cannot be obvious. Therefore, the claim is not commensurate in scope with data provided. In addition, the claim recites a specific carbon fiber and a specific polycarbonate. This is not reflected in the claims nor is an explanation provided if these limitations are critical to the unexpected results.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781